Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered October 22, 1993, convicting defendant, upon his plea of guilty, of kidnapping in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The inquiry conducted by the court prior to sentencing was adequate to ensure that defendant’s unequivocal decision to withdraw his motion to withdraw his plea was, like the plea itself, knowing and voluntary. This is not "that rare case * * * [where] the trial court has a duty to inquire further” (People v Lopez, 71 NY2d 662, 666). And in view of the very favorable plea bargain negotiated by defendant’s attorney, we find no merit to defendant’s claim that the withdrawal of his motion to withdraw his plea, as well as the withdrawal of his motions to suppress and for severance before they were decided on the merits, constituted ineffectiveness of counsel (see, People v *31Hayes, 194 AD2d 998). We note that most of defendant’s allegations in the latter regard are based on matters that might have been more thoroughly developed had an appropriate post-judgment motion been made pursuant to CPL 440.10 (see, People v Love, 57 NY2d 998). Concur—Sullivan, J. P., Rubin, Ross, Nardelli and Mazzarelli, JJ.